Title: Thomas Jefferson to Henry Wheaton, 5 July 1812
From: Jefferson, Thomas
To: Wheaton, Henry


          Sir Monticello July 5. 12 
          Of the pamphlets on the claim of Edward Livingston to the Batture at New Orleans I have but a single copy left. I had printed on my ac own account a copy for every member of Congress, which was accordingly laid on their the desk of each, and about 70. others which I distributed among my friends and others to whom I thought they might be acceptable; so that I have but the single one left which I reserved for myself. the printer, mr Sargeant of N. York was not restrained from printing any Extra number he might chuse. possibly therefore a copy might be got from him. as it was meant as a public justification of the conduct of the Executive in that case, no copy right was given to any body. with my regret at my inability to fulfil your request  accept the assurance of my respect
          
            Th:
            Jefferson
        